Case 1:20-cv-20067-MGC Document 37 Entered on FLSD Docket 06/04/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  YESENIA OLIVERA,

         Plaintiff,
                                                              Case No. 1:20-cv-20067-MGC
  v.

  BADCOCK’S ECONOMY
  FURNITURE STORE, INC.,

        Defendant.
  ______________________________/

  BADCOCK’S ECONOMY
  FURNITURE STORE, INC.,

         Defendant/Third-Party Plaintiff,

  v.

  PAUL MUNOZ,

        Third-Party Defendant.
  ______________________________/

                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff Yesenia Olivera, Defendant/Third-Party Plaintiff Badcock’s Economy Furniture

  Stores, Inc., and Third-Party Defendant Paul Munoz (collectively, the “Parties”), by and through

  their undersigned counsel, hereby stipulate to dismissal of all claims and third-party claims

  asserted in this action with prejudice pursuant to FED. R. CIV. P. 41(a), with each of the Parties

  bearing her, his, or its own attorneys’ fees and costs.

         Dated: June 4, 2020.


                                       (Signature page follows.)




                                                    1
Case 1:20-cv-20067-MGC Document 37 Entered on FLSD Docket 06/04/2020 Page 2 of 2




  Respectfully submitted,

   /s/ Heather H. Jones       ___                          /s/ James Jeffrey Burns       __
   HEATHER H. JONES, ESQ.                                  CHRISTOPHER L. DECORT, FBN: 89009
   Florida Bar No. 0118974                                 cdecort@jclaw.com
   WILLIAM “BILLY” PEERCE HOWARD, ESQ.                     JAMES JEFFREY BURNS, FBN: 111395
   Florida Bar No. 010330                                  jburns@jclaw.com
   THE CONSUMER PROTECTION                                 JOHNSON, CASSIDY,
   FIRM, PLLC                                              NEWLON & DECORT, P.A.
   4030 Henderson Blvd.                                    2802 N. Howard Ave
   Tampa, FL 33629                                         Tampa, Florida 33607
   Telephone: (813) 500-1550, ext. 205                     Telephone: (813) 699-4859
   Facsimile: (813) 435-2369                               Facsimile: (813) 235-0462
   Heather@TheConsumerProtectionFirm.com                   Attorneys for Defendant/Third-Party
   Billy@TheConsumerProtectionFirm.com                     Plaintiff
   Attorneys for Plaintiff & Third-Party Defendant




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 4, 2020, a true and correct copy of the foregoing was

  electronically filed with the United States District Court, Southern District of Florida, by using the

  CM/ECF System, which will serve a copy on all counsel of record.


                                                        /s/Heather H. Jones
                                                        Attorney




                                                    2
